Citation Nr: 1641708	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee degenerative joint disease. 

2.  Entitlement to service connection for bilateral shin splints.  

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to February 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was before the Board in September 2011 and April 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Neither a right knee, nor bilateral shin disabilities have been present at any time during the pendency of this claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Almost all of the Veteran's service treatment records (STRs) are unavailable.  Though the RO has requested his records from several sources, to include the Records Management Center, National Personnel Records Center, the U.S. Naval Hospital Guam, Walson Army Hospital at Fort Dix, and the U.S. Coast Guard Training Center in Cape May, each of these facilities has determined the Veteran's records could not be located.  The Veteran was informed of the unavailability of his STRs in an October 2012 letter.  It is clear that further efforts to obtain the STRs would be futile.  Moreover, the Board finds the Veteran's missing STRs do not harm his claim, because his reports of an in-service injury have been accepted.  All available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer, but declined to do so.  The Veteran was afforded appropriate VA examinations to address his claimed disabilities in December 2011 and August 2015.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  Additionally, the Board notes that the resolution of the Veteran's right knee and bilateral shin splints claims involves the application of identical law to similar facts. As such, the issues will be addressed together in the interest of judicial economy.

The Veteran asserts that service connection is warranted for a right knee disability and shin splints, because the disabilities either originated in service or were caused by his service-connected left knee disability.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran has received private treatment with Dr. M.M., as well as outpatient treatment at the Philadelphia VAMC.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with a right knee disability or shin splints.  

In addition, the Board has scrupulously reviewed the Veteran's October 2011 and August 2015 VA examination reports.  These reports show the Veteran reported experiencing shin splints during basic training, and also reported a 2005 injury to his right knee, which he stated was caused by his left knee.  Though the October 2011 VA examiner noted the Veteran's reported history of shin splints, following a complete examination, no diagnosis of the disability was rendered.  Additionally, the Veteran underwent a comprehensive examination in August 2015 to assess for a right knee condition, as well as bilateral shin splints.  Following range of motion, repetitive use, instability, strength, and radiographic testing, the examiner concluded the objective evidence did not support a diagnosis of the above claimed disabilities.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of a right knee disability or shin splints at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with a knee disability or shin splints, such as pain, but he is not competent to diagnose himself with a knee disability or shin splints.  As discussed above, the medical evidence fails to show a right knee disability or shin splints has been present during the period of the claims.  Therefore, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for a right knee disability is denied.

Service connection for bilateral shin splints is denied. 


REMAND

As noted above, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When this case was most recently before the Board in April 2015, the Board acknowledged the Veteran's credible reports of an in-service left ankle injury.  As noted above, the RO has determined the Veteran's complete STRs are unavailable for review, and as such, VA has a heightened duty to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the April 2015 remand, the Board also acknowledged the Veteran's December 2011 VA examination, wherein he was diagnosed with a left ankle strain.  At that time, the Board remanded the issue of entitlement to service connection for a left ankle disability in order to obtain a VA examination with medical opinion to determine the etiology of the claimed disability.  

In August 2015, the Veteran underwent a VA examination.  Initially, the examiner concluded the Veteran did not have a current diagnosis associated with his claimed left ankle disability.  However, the examiner then noted an x-ray taken in conjunction with the examination, which revealed a heterotopic syndesmotic osseous formation in the left ankle that was consistent with an old injury.  Thereafter, the examiner concluded the lack of a current diagnosis rendered moot the provision of a medical opinion as requested.  Though the Appeals Management Center (AMC) attempted to obtain a medical opinion from the examiner in April 2016, he again indicated a medical opinion was moot.  The Board disagrees.  In this respect, the Board notes the examiner appears to have wholly ignored the x-ray evidence of radiographic left ankle changes, as well as the December 2011 diagnosis of a left ankle strain.  Since the Veteran has been diagnosed with a left ankle disability during the pendency of this claim, and there is competent evidence establishing the presence of an in-service injury, a medical opinion must be provided in this case.  Therefore, this matter must unfortunately again be remanded to obtain compliance with the Board's April 2015 remand instructions. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or AMC should refer the case to the examiner who performed the August 2015 VA ankle examination to obtain a medical opinion, if available; if unavailable the record should be annotated to reflect his unavailability, and a medical opinion should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed left ankle disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle strain with heterotopic syndesmotic osseous formation was incurred or aggravated as a result of his military service.  

All available lay and medical evidence should be considered.  The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should then undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


